 Case: 4:19-cr-01040-HEA Doc. #: 102 Filed: 07/23/21 Page: 1 of 2 PageID #: 574




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION


UNITED STATES OF AMERICA,                          )
                                                   )
                   Plaintiff,                      )
                                                   )
v.                                                 ) Case No. 4:19CR1040 HEA
                                                   )
DEMETRIUS INGRAM,                                  )
                                                   )
                   Defendant.                      )


                  OPINION, MEMORANDUM AND ORDER

      This matter is before the Court on the Reports and Recommendations of

Magistrate Judge John M. Bodenhausen addressing Defendant’s Motion to Dismiss

or in the Alternative, to Suppress, [Doc. No. 83]. In his June 29, 2021 Report and

Recommendation, Judge Bodenhausen recommended that the Defendant’s Motion

be denied. Defendant has not filed written objections to these recommendations.

      Judge Bodenhausen thoroughly analyzes the law and facts in this matter. His

recommendation is based on sound legal authority and detailed analysis. Upon

review, the Court adopts the Report and Recommendation in toto.

      Accordingly,
Case: 4:19-cr-01040-HEA Doc. #: 102 Filed: 07/23/21 Page: 2 of 2 PageID #: 575




      IT IS HEREBY ORDERED that Defendant’s Motion to Dismiss or in the

Alternative, to Suppress, [Doc. No. 83], is DENIED.

      Dated this 23rd day of July, 2021.




                                ________________________________
                                  HENRY EDWARD AUTREY
                                UNITED STATES DISTRICT JUDGE




                                           2
